Title: American Commissioners to Dorset, 16 May 1785
From: American Commissioners
To: Dorset, John Frederick Sackville, third Duke of



My Lord Duke
Passy near Paris May 16th. 1785

We received in due time the letter which your Grace did us the honour to write us on the 26th. day of March last, and have delayed the acknowledgment of it in expectation of the arrival of the packets, by which we hoped for further Instructions from Congress.
We have now the honor to inform your Grace that Congress on the 24th. day of Feby. last, appointed a Minister Plenipotentiary to reside at the court of His Britannic Majesty, who proposes to proceed to London in the course of two or three weeks, which makes a more particular answer to your letter unnecessary. With great respect We have the honor to be Your Grace’s Most obedient and Most humble Servants,

john adams
b. franklin
t. jefferson

